This cause having heretofore been submitted to the Court upon the transcript of the record of the decrees herein and briefs and argument of counsel for the respective parties and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said decrees. It is therefore considered, ordered and decreed by the Court that the said decrees of the circuit court be, and the same are hereby affirmed except that part of the decree of February 21, 1929, reading as follows; "A judgment for said amount be and is hereby entered for said amount against complainant herein".
Affirmed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.